  Case 14-16775         Doc 42     Filed 04/03/19 Entered 04/03/19 07:19:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-16775
         Taeko R Lucas Clay
         Amos Clay Jr
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2014.

         2) The plan was confirmed on 07/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/06/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,299.00.

         10) Amount of unsecured claims discharged without payment: $95,668.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-16775         Doc 42        Filed 04/03/19 Entered 04/03/19 07:19:09                     Desc Main
                                        Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                $12,500.00
        Less amount refunded to debtor                             $125.00

NET RECEIPTS:                                                                                     $12,375.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,355.30
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                           $560.91
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,916.21

Attorney fees paid and disclosed by debtor:                    $644.70


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICASH                          Unsecured         600.00           NA              NA            0.00       0.00
Arnoldharris/Med Business Bureau   Unsecured          75.00           NA              NA            0.00       0.00
Arnoldharris/Med Business Bureau   Unsecured          72.00           NA              NA            0.00       0.00
AT & T BANKRUPTCY                  Unsecured      1,000.00            NA              NA            0.00       0.00
CAVALRY SPV I                      Unsecured      6,000.00       5,579.93        5,579.93        780.17        0.00
CBE GROUP                          Unsecured      1,264.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU     Unsecured      3,700.00       4,993.40        4,993.40        698.16        0.00
CITY OF CHICAGO DEPT OF REVENU     Unsecured      1,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO EMS                Unsecured      4,000.00         664.00          664.00          92.84       0.00
CITY OF CHICAGO EMS                Unsecured            NA         333.00          333.00          46.56       0.00
Comcast                            Unsecured      1,000.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON                Unsecured      1,000.00       3,025.92        3,025.92        423.07        0.00
CREDIT MANAGEMENT LP               Unsecured         520.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE             Unsecured         639.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE             Unsecured         293.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L             Unsecured          92.00           NA              NA            0.00       0.00
Family Furniture & Dollar          Unsecured      2,000.00            NA              NA            0.00       0.00
FEMA                               Unsecured     14,222.00     14,237.00        14,237.00      1,990.57        0.00
FIRST NATIONAL COLLECTION BURE     Unsecured      1,656.74            NA              NA            0.00       0.00
Flex Pay                           Unsecured      2,002.00            NA              NA            0.00       0.00
Goldman and Grant                  Unsecured      1,772.01            NA              NA            0.00       0.00
IL DEPT OF HEALTHCARE & FAMILY     Unsecured            NA       6,749.02        6,749.02        943.63        0.00
IL DEPT OF HEALTHCARE & FAMILY     Unsecured            NA     13,897.15        13,897.15      1,943.05        0.00
IL STATE DISBURSEMENT UNIT         Unsecured           0.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT         Unsecured     22,226.45            NA              NA            0.00       0.00
KAHUNA PAYMENT SOLUTIONS           Unsecured      1,657.00           0.00        1,656.93        231.67        0.00
KAHUNA PAYMENT SOLUTIONS           Secured              NA       1,656.93        1,656.93           0.00       0.00
LVNV FUNDING                       Unsecured            NA         222.70          222.70          31.14       0.00
LVNV FUNDING                       Unsecured            NA         496.78          496.78          69.46       0.00
Midland Funding                    Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC                Unsecured      2,436.00       2,435.75        2,435.75        340.56        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-16775        Doc 42     Filed 04/03/19 Entered 04/03/19 07:19:09                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
PAYDAY LOAN STORE OF IL INC    Unsecured         500.00             NA           NA             0.00        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         500.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      2,000.00         2,961.70     2,323.41         325.44         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,000.00              NA           NA             0.00        0.00
PYOD LLC                       Unsecured            NA         1,656.74     1,656.74         231.64         0.00
RENT A CENTER CORP             Unsecured      1,000.00              NA           NA             0.00        0.00
SINAI MEDICAL GROUP            Unsecured         248.00             NA           NA             0.00        0.00
SPRINT NEXTEL                  Unsecured      1,855.00         2,223.16     2,223.16         310.83         0.00
STATE FARM MUTUAL              Unsecured      1,772.00              NA           NA             0.00        0.00
TCF BANK                       Unsecured         100.00             NA           NA             0.00        0.00
THE SEMRAD LAW FIRM LLC        Unsecured      1,300.00              NA           NA             0.00        0.00
US DEPT OF ED/NELNET           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED/NELNET           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
Wow! Internet Cable Phone      Unsecured      1,000.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                   $1,656.93                 $0.00               $0.00
TOTAL SECURED:                                            $1,656.93                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $60,494.89             $8,458.79                  $0.00


Disbursements:

       Expenses of Administration                              $3,916.21
       Disbursements to Creditors                              $8,458.79

TOTAL DISBURSEMENTS :                                                                         $12,375.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-16775         Doc 42      Filed 04/03/19 Entered 04/03/19 07:19:09                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
